PER CURIAM:
Timothy Dowell petitions this court for a writ of mandamus, alleging that the district court has unduly delayed acting on his 28 U.S.C. § 2255 (2000) motion. Do-well’s § 2255 motion was filed with the district court on August 14, 2006, and on the following day, the motion was assigned to a magistrate judge for review. No action has occurred since that time. We find that mandamus relief is not warranted at this time because any delay since the filing of the § 2255 motion is not unreasonable. However, we deny the petition for writ of mandamus without prejudice to Dowell’s right to refile the petition if there is continued delay. We grant the motion for leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.